Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 10, 12 recite the limitations wherein the first bank layer comprises a middle section and an edge section adjacent to the middle section, a thickness of the middle section is greater than a thickness of the edge section, and the second bank layer covers a top surface and lateral surfaces of the middle section of the first bank layer.

    PNG
    media_image1.png
    288
    1059
    media_image1.png
    Greyscale

The closest prior art references US 20090078941 (Tsai et al) and US 20140332763 (Kim) neither alone nor in combination teach the structure as shown in Fig.7 or as recited in claims 1, 10, and 12. As stated by applicant in the remarks of 02/23/22, the combination of Tsai and Kim do not disclose the aforementioned structure. The combination of the prior art references discloses a structure in which only the top surface of the pixel defining layer is covered leading to the light shielding effect being less than the present application. Claims 2-9, 11, and 13 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        05/16/22